MEMORANDUM2
Corazón Cate Smith (“Petitioner”) petitions for review of the decision entered by the Board of Immigration Appeals (“BIA”) on April 12, 2000, denying her motion to reopen in order to apply for suspension of deportation. Petitioner was served with an order to show cause (“OSC”) on January 23, 1987, approximately one year after she entered the United States. At a hearing on July 21, 1987, the Immigration Judge (IJ) denied Petitioner’s application for voluntary departure because Petitioner had failed to establish good moral character. On appeal, the BIA affirmed.
Petitioner contends that she was eligible for suspension of deportation and challenges the BIA’s decision that the “stop-time rule” — a new continuous physical presence requirement set forth in the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, 110 Stat. 3009-625 — bars such relief in her case. Petitioner’s arguments challenging the application of the stop-time rule are foreclosed by our recent decision in Ram v. INS, No. 99-70918, 2001 WL 173309 (9th Cir. Feb. 8, 2001).
Petitioner also contends that the BIA erred by denying the motion to reopen because she is eligible for suspension of deportation under INA § 244(a)(3), the Violence against Women Act. She concedes that she failed to raise this issue before the IJ or the BIA. We lack jurisdiction to review this issue because Petitioner failed to exhaust her administrative remedies, since this claim is administratively correctable and should have been presented to the BIA. See Liu v. Waters, 55 F.3d 421, 426 (9th Cir.1995).
PETITION FOR REVIEW DENIED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.